Citation Nr: 0022437	
Decision Date: 08/24/00    Archive Date: 08/25/00

DOCKET NO.  97-13 582A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for residuals of a 
cerebrovascular accident.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


REMAND

The veteran served on active duty from March 1965 to February 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) following a July 1996 decision of the New York, New 
York, regional office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for a 
cerebrovascular accident.

The Board notes that the veteran testified at an April 1999 
hearing at the RO that a Dr. Frank "Lorraine," "Lorae," or 
"Lloyd," his vascular surgeon, told him that his service-
connected circulatory impairment of both lower extremities 
caused his cerebrovascular accident.  Such opinion regarding 
the etiology of the cerebrovascular accident is not otherwise 
documented in the available record.  Nevertheless, such a 
medical opinion would be the kind of evidence necessary to 
make the claim of service connection well grounded.  
Robinette v. Brown, 8 Vet. App. 69 (1995); 38 C.F.R. § 3.310 
(1999) (secondary service connection may be granted where 
disability is proximately due to or the result of already 
service-connected disability).  The Board therefore finds 
that further action is required before final appellate review 
may be accomplished.  This is so because VA has not fulfilled 
its duty under 38 U.S.C.A. § 5103 (West 1991) to notify the 
veteran of the evidence necessary to complete his 
application.  Robinette, supra.  The case is consequently 
REMANDED for the following actions:

1.  Given the claim made by the veteran, 
the RO should verify the veteran's dates 
of service, if any, in a reserve 
component.  If the veteran had service in 
a reserve component, all medical records 
generated during that service should be 
obtained and associated with the record.

2.  The veteran should be given an 
opportunity to supplement the record on 
appeal.  He should be advised of 
information needed in order to complete 
his application for service connection.  
Specifically, "where the determinative 
issue involves medical causation or a 
medical diagnosis, competent medical 
evidence to the effect that the claim is 
'plausible' or 'possible' is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  This sort of evidence includes 
any statement by a physician showing a 
medical nexus between his service-
connected circulatory impairment of both 
lower extremities and the cerebrovascular 
accident.  The veteran should be given 
the opportunity to attempt to secure such 
a statement from the physician about whom 
he testified in April 1999, or any other 
medical professional, and associate it 
with the record on appeal.

3.  After completion of the development 
requested above, the RO should again 
review the veteran's claim.  If the RO 
determines that the claim is well 
grounded, further evidentiary development 
necessary to fulfill the duty to assist 
should be conducted as the RO deems 
appropriate.  38 U.S.C.A. § 5107 (West 
1991).  If any action taken remains 
adverse to the veteran, both he and his 
representative should be furnished a 
supplemental statement of the case.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case, the claims folder 
should be returned to this Board for further appellate 
review.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The appellant has the 
right to submit additional evidence and argument on the issue 
the Board has remanded to the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 4 -


